 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
In the matter of: : Chapter 11
NIU Holdings LLC, : Case No. 15-10155 (SCC)
Reorganized Debtor.

anne ” -on “ee xX
NIU Holdings LLC,

Plaintiff,

Vv. :
: Adv. Proc. No. 19-01099

AT&T Mobility Holdings, B.V.; New Cingular
Wireless Services, Inc.; Nextel International
(Uruguay) LLC; and Communicaciones Nextel
de México S.A. DEC.V., :

Defendants. ;
. _ *

STIPULATION AND ORDER

 

WHEREAS, Plaintiff NIU Holdings LLC (“Plaintiff") commenced the above-captioned
Adversary Proceeding by filing the Adversary Complaint for Declaratory Judgment and Breach
of Contract (“Adversary Complaint’) (Adv. D.I. 1) on March 25, 2019 and, with the agreement
of counsel, by delivering the Summons and Adversary Complaint to the undersigned counsel for
Defendants AT&T Mobility Holdings, B.V.; New Cingular Wireless Services, Inc.; Nextel
International (Uruguay) LLC; and Communicaciones Nextel de México S.A. DEC.V.

(“Defendants”) on March 26, 2019;

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and

Defendants, through their respective undersigned attorneys, that counsel for Defendants accepts
 

service of the Summons and Adversary Complaint on behalf of each Defendant, and hereby

acknowledges that service was effected on March 26, 2019;

IT IS FURTHER STIPULATED AND AGREED that the time for Defendants to answer,
move, or otherwise respond to Plaintiff's Adversary Complaint is hereby extended to sixty (60)

days from the date of service, to and through May 25, 2019,

IT IS FURTHER STIPULATED AND AGREED that except with regard to service of
the Summons and Adversary Complaint, each Defendant reserves all rights and defenses,
including with respect to challenges to the assertion of personal jurisdiction, and entry into this

Stipulation shall not impair, expand, or otherwise affect such rights and defenses; and

[remainder of page intentionally left blank]

wo
 

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed

by facsimile or other electronic means (e.g. pdf) in lieu of the original and may be signed in

counterparts.

Dated: New York, New York
March 26, 2019

J i. =P,

i eg

Thomas ynch

Michael T, Ferruggia

250 Vesey Street

New York, New York 10281

Telephone: (212) 326-3939
Facsimile: (212) 755-7306

Attorneys for Plaintiff NIU Holdings LLC

SULLIVAN & CROMWELL LLP

»» Be Cbt-~

Brian D. Glueckstein

William B. Monahan

125 Broad Street

New York, New York 10004-2498
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Attorneys for Defendants AT&T Mobility
Holdings, B.V.; New Cingular Wireless
Services, Inc.; Nextel International (Uruguay)

LLC; and Communicaciones Nextel de México
S.A. DE CY.

IT IS SO ORDERED this ___ day of March 2019.

 

Hon. Shelley C, Chapman
United States Bankruptcy Judge
